DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated November 6, 2020.  Claims 1-7, 10-18, 20-29, and 31-33 are currently amended. Claim 34 is new. Claims 1-34 are pending in the application and have been fully considered by Examiner.    
In view Applicant’s amendment and remarks, the 35 USC 112(b) rejections are hereby withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 9, 11-14, 19, 20, 22-25, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (20190303117 – hereinafter Kocberber) in view of Chung et al. (20100180255 – hereinafter Chung) and Kisuki et al. “Iterative Compilation in Program Optimization” (hereinafter Kisuki).
	With respect to claim 1, Kocberber discloses A method of auto-tuning and compiling source code, the method comprising: 
	receiving, by a computing device, the source code (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0032], application 130 and/or methods 140 may be compiled [receiving, by a computing device, the source code], optimized, traced, profiled, recompiled and/or reoptimized according to the techniques described herein; see also [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method. Thus, the hardware tracing may be performed on compiled (and possibly optimized) machine code of the ; 
	generating, by the computing device, a first executable file by compiling the source code in accordance with a first optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0032], application 130 and/or methods 140 may be compiled, optimized [generating, by the computing device, a first executable file by compiling the source code in accordance with a first optimization scheme], traced, profiled, recompiled and/or reoptimized according to the techniques described herein; see also [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method [receiving, by a computing device, the source code]. Thus, the hardware tracing may be performed on compiled (and possibly optimized) machine code of the method; [0047], [0050], [0055], and [0071].); 
	generating, by the computing device, a compiling report including data relating to the first optimization scheme [the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and parameter information identifying one or more performance parameters associated with the one or more transformations] (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles [generating, by the computing device, a compiling report including data relating to the first optimization scheme], but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	generating, by the computing device, a performance report including dynamic data relating to execution performance of the first executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%) [generating, by the computing device, a performance report including dynamic data relating to execution performance of the first executable file], this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	[receiving, by the computing device, performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file;]
	 generating, by the computing device, a second optimization scheme based on at least the compiling report [including the transformation information and the parameter , the performance report, and [the performance bottleneck information] (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations [generating, by the computing device, a second optimization scheme based on at least the compiling report, the performance report], according to some embodiments; see also [0047], [0050], [0055], and [0070].); 
	generating, by the computing device, a second executable file by compiling the source code in accordance with the second optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling [generating, by the computing device, a second executable file by compiling the source code in accordance with the second optimization scheme] a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations, according to some embodiments; see also [0047], [0050], and [0055].); and 
	outputting, by the computing device, an optimized executable file based on the first executable file and the second executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0055], If, however, tracing controller 170 determines that the method is not stable, as indicated by the negative output of decision block 540, tracing controller 170 may initiate a recompilation and/or re-optimization of the method and then continue profiling the method as .
	Kocberber does not appear to explicitly disclose receiving, by the computing device, performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file and the performance bottleneck information.  However, this is taught in analogous art, Chung (e.g., Figs. 2-3 and 7-9 along with associated text, e.g., [0045], BDE 216 analyzes the target application by collecting performance data during execution of the target application and detecting any previously defined performance bottlenecks within the target application; [0066], Subsequent to detecting performance bottlenecks in the target application, depending upon the configuration of bottleneck solution determination system 200, BDE 216 may either return the performance bottleneck results to control GUI 212 to ask for further interaction from user 210 or pass the performance bottleneck results directly to SDE 228 via interface 260 for automatic tuning of the target application; see also [0059], [0064], and [0086].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kocberber with the invention of Chung because “it is essential to identify any performance bottlenecks and provide performance tuning advice quickly and accurately,” as suggested by Chung (see [0005]).
Kocberber in view of Chung does not appear to explicitly disclose the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and parameter information identifying one or more performance parameters associated with the one or more transformations or including the transformation information and the parameter information. However, this is taught in analogous art, Kisuki (e.g., Fig. 1 and associated text, e.g., pp. 2-3, section 2. Iterative Compilation, Hence one step of the global driver consists of the following steps: 1. Decide the next set of parameters for the transformations using its internal search space and the search algorithm. 2. Construct an SSL file that corresponds to this new sequence. 3. Invoke MT1 that starts the transformation process by reading in the source program, the SSL file and the TDL file. 4. The transformed program is compiled for the target architecture and executed. 5. The execution time is measured and reported back to the global driver. 6. The global driver stores this execution time and starts the next step. Finally, after a predetermined number of iterations, the global driver stops searching and outputs the transformed program with the shortest execution time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Kisuki because it “delivers efficient code with reasonable compilation times,” as suggested by Kisuki (see Abstract.)

With respect to claim 12, Kocberber discloses A computing system comprising: 
at least one processor (e.g., Figs. 1 and 10 and associated text, e.g., [0082], The systems and methods described herein may be implemented on or by any of a variety of computing systems, in different embodiments. FIG. 10 illustrates a computing system 1000 that is configured to implement the disclosed techniques, according to various embodiments; [0085] The one or more processors 1070, the storage device(s) 1050, and the system memory 1010 may ; 
a memory having stored thereon computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform operations of auto- tuning and compiling source code (e.g., Figs. 1 and 10 and associated text, e.g., [0085] The one or more processors 1070, the storage device(s) 1050, and the system memory 1010 may be coupled to the system interconnect 1040. One or more of the system memories 1010 may contain program instructions 1020; see also [0083].), the operations comprising: 
	responsive to receiving a source code, generating a first executable file by compiling the source code in accordance with a first optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0032], application 130 and/or methods 140 may be compiled, optimized [responsive to receiving a source code, generate a first executable file by compiling the source code in accordance with a first optimization scheme], traced, profiled, recompiled and/or reoptimized according to the techniques described herein; see also [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method. Thus, the hardware tracing may be performed on compiled (and possibly optimized) machine code of the method; [0047], [0050], [0055], and [0071].); 
	generating a compiling report including data relating to the first optimization scheme, [the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and parameter information identifying one or more performance parameters associated with the one  (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles [generate a compiling report including data relating to the first optimization scheme], but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	generating a performance report including dynamic data relating to execution performance of the first executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%) [generate a performance report including dynamic data relating to execution performance of the first executable file], this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	[receiving performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file;] 
	generating a second optimization scheme based on at least the compiling report [including the transformation information and the parameter information], the performance report, and [the performance bottleneck information] (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations [generate a second optimization scheme based on at least the compiling report, the performance report], according to some embodiments; see also [0047], [0050], [0055], and [0070].); 
	generating a second executable file by compiling the source code in accordance with the second optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling [generate a second executable file by compiling the source code in accordance with the second optimization scheme] a method whose compile-time and run-time profiles are different may result in improved performance due to ; and 
	outputting an optimized executable file based on the first executable file and the second executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0055], If, however, tracing controller 170 determines that the method is not stable, as indicated by the negative output of decision block 540, tracing controller 170 may initiate a recompilation and/or re-optimization of the method and then continue profiling the method as shown in blocks 550 and 560.) (Examiner notes that the recompilation/reoptimization is repeated until a stable version is produced, i.e. output an optimized executable file based on the first executable file and the second executable file; see also [0047], [0050], [0070], and [0071].).  
	Kocberber does not appear to explicitly disclose receiving performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file and the performance bottleneck information.  However, this is taught in analogous art, Chung (e.g., Figs. 2-3 and 7-9 along with associated text, e.g., [0045], BDE 216 analyzes the target application by collecting performance data during execution of the target application and detecting any previously defined performance bottlenecks within the target application; [0066], Subsequent to detecting performance bottlenecks in the target application, depending upon the configuration of bottleneck solution determination system 200, BDE 216 may either return the performance bottleneck results to control GUI 212 to ask for further interaction from user 210 or pass the performance bottleneck results directly to SDE 228 via interface 260 for automatic tuning of the target application; see also [0059], [0064], and [0086].).

Kocberber in view of Chung does not appear to explicitly disclose the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and parameter information identifying one or more performance parameters associated with the one or more transformations or including the transformation information and the parameter information. However, this is taught in analogous art, Kisuki (e.g., Fig. 1 and associated text, e.g., pp. 2-3, section 2. Iterative Compilation, Hence one step of the global driver consists of the following steps: 1. Decide the next set of parameters for the transformations using its internal search space and the search algorithm. 2. Construct an SSL file that corresponds to this new sequence. 3. Invoke MT1 that starts the transformation process by reading in the source program, the SSL file and the TDL file. 4. The transformed program is compiled for the target architecture and executed. 5. The execution time is measured and reported back to the global driver. 6. The global driver stores this execution time and starts the next step. Finally, after a predetermined number of iterations, the global driver stops searching and outputs the transformed program with the shortest execution time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Kisuki because it “delivers efficient code with reasonable compilation times,” as suggested by Kisuki (see Abstract.)


With respect to claim 23, Kocberber discloses A non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor of a computer, cause the at least one processor to perform operations of auto-tuning and compiling source code (e.g., Figs. 1 and 10 and associated text, e.g., [0083] The mechanisms for implementing the techniques described herein, may be provided as a computer program product, or software, that may include a non-transitory, computer-readable storage medium having stored thereon instructions, which may be used to program a computer system 1000 (or other electronic devices) to perform a process according to various embodiments.), the operations comprising: 
	responsive to receiving the source code of an auto-tuning enabled software program, generating a first executable file by compiling the source code in accordance with a first optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0032], application 130 and/or methods 140 may be compiled, optimized [responsive to receiving the source code of an auto-tuning enabled software program, generate a first executable file by compiling the source code in accordance with a first optimization scheme], traced, profiled, recompiled and/or reoptimized according to the techniques described herein; see also [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method. Thus, the hardware tracing may be performed on compiled (and possibly optimized) machine code of the method; [0047], [0050], [0055], and [0071].); 
	generating a compiling report including data relating to the first optimization scheme, [the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and  (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles [generate a compiling report including data relating to the first optimization scheme], but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	generating a performance report including dynamic data relating to execution performance of the first executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%) [generate a performance report including dynamic data relating to execution performance of the first executable file], this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].); 
	[receiving performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file;] 
	generating a second optimization scheme based on at least the compiling report [including the transformation information and the parameter information], the performance report, and [the performance bottleneck information] (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations [generate a second optimization scheme based on at least the compiling report, the performance report], according to some embodiments; see also [0047], [0050], [0055], and [0070].); 
	generating a second executable file by compiling the source code in accordance with the second optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold), the method may be considered a good candidate for recompilation by the controller. Recompiling [generate a second executable file by compiling the source code in accordance with the second optimization scheme] a method whose compile-time and run-time profiles are different may result in improved performance due to ; and 
	outputting an optimized executable file based on the first executable file and the second executable file (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0055], If, however, tracing controller 170 determines that the method is not stable, as indicated by the negative output of decision block 540, tracing controller 170 may initiate a recompilation and/or re-optimization of the method and then continue profiling the method as shown in blocks 550 and 560.) (Examiner notes that the recompilation/reoptimization is repeated until a stable version is produced, i.e. output an optimized executable file based on the first executable file and the second executable file; see also [0047], [0050], [0070], and [0071].).  
	Kocberber does not appear to explicitly disclose receiving performance bottleneck information indicative of one or more performance bottlenecks associated with the execution performance of the first executable file and the performance bottleneck information.  However, this is taught in analogous art, Chung (e.g., Figs. 2-3 and 7-9 along with associated text, e.g., [0045], BDE 216 analyzes the target application by collecting performance data during execution of the target application and detecting any previously defined performance bottlenecks within the target application; [0066], Subsequent to detecting performance bottlenecks in the target application, depending upon the configuration of bottleneck solution determination system 200, BDE 216 may either return the performance bottleneck results to control GUI 212 to ask for further interaction from user 210 or pass the performance bottleneck results directly to SDE 228 via interface 260 for automatic tuning of the target application; see also [0059], [0064], and [0086].).

Kocberber in view of Chung does not appear to explicitly disclose the data in the compiling report including transformation information identifying one or more transformations performed on the source code by a compiler and parameter information identifying one or more performance parameters associated with the one or more transformations or including the transformation information and the parameter information. However, this is taught in analogous art, Kisuki (e.g., Fig. 1 and associated text, e.g., pp. 2-3, section 2. Iterative Compilation, Hence one step of the global driver consists of the following steps: 1. Decide the next set of parameters for the transformations using its internal search space and the search algorithm. 2. Construct an SSL file that corresponds to this new sequence. 3. Invoke MT1 that starts the transformation process by reading in the source program, the SSL file and the TDL file. 4. The transformed program is compiled for the target architecture and executed. 5. The execution time is measured and reported back to the global driver. 6. The global driver stores this execution time and starts the next step. Finally, after a predetermined number of iterations, the global driver stops searching and outputs the transformed program with the shortest execution time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Kisuki because it “delivers efficient code with reasonable compilation times,” as suggested by Kisuki (see Abstract.)


With respect to claims 2, 13, and 24, Kocberber also discloses prior to generating the first executable file, identifying one or more performance parameters associated with the source code (e.g., Figs. 1 and 3-7 along with associated text, [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method; [0070], For example, in one embodiment, tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment.).

With respect to claims 3, 14, and 25, Kocberber also discloses wherein a value of at least one performance parameter in the second optimization scheme is different from a value of at least one performance parameter in the first optimization scheme (e.g., Figs. 1 and 3-7 along with associated text, [0044] The application and/or the method may have been previously compiled and or optimized, such as based on static optimization mechanisms and/or software instrumentation of the application and/or method; [0070], For example, in one differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-time and run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment.).

With respect to claims 8, 19, and 30, Kocberber also discloses wherein the dynamic data includes one or more of trace information comprising one or more of machine cycles, [stalls, cache misses,] branch prediction misses, [memory trace data, register counts, pipeline stalls, memory access counts,] performance counters, cycle accuracy data, [and memory register information] (e.g., Figs 1 and 3-7 along with associated text, e.g., Low-overhead control flow traces may have several uses, such as a source of branch behavior, to determine the relative taken/not-taken probabilities of branches, to build a histogram of targets of indirect calls, jumps and returns, to obtain path profiles, to augment event information with context, e.g., what was the preceding behavior that led to an uncommon branch or trap and subsequent deoptimization; [0063] The controller may employ sampling-based hardware performance counters; [0067] Tracing controller 170 may accumulate statistics about branch directions (i.e., number of times a branch instruction is executed and number of times it is taken) and/or call/jump targets (i.e., binary execution trace mechanism may be configured to annotate the trace with timing information (e.g., high-precision and/or cycle-accurate timing information). Two types of information may be available: (i) time, such as may be measured by a real-time clock, and/or (ii) the ratio of the core's clock cycle to the bus clock cycle.).

	With respect to claims 9, 20, and 31, Kocberber also discloses transmitting, to a data store, one or more of the source code, the compiling report, the first executable file, the second executable file, and the dynamic data (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0038], The trace data may be fed back into subsequent compilations, as profile(s) 150, when recompiling and/or reoptimizing one or more of methods 140 and/or application 130; [0064], processor 110 may generate one or more packets 610 of trace data and store them in trace buffer 190; [0067], The collected statistics may be included in, or used to generate, profile 150).

With respect to claims 11, 22, and 33, Kisuki further discloses wherein the generating the second optimization scheme comprises: generating a search space containing a plurality of optimization schemes; and determining the second optimization scheme based on executing a search strategy on the search space (e.g., Fig. 1 and associated text, e.g., pp. 2-3, section 2. Iterative Compilation, Hence one step of the global driver consists of the following steps: 1. Decide the next set of parameters for the transformations using its internal search space and the search algorithm.).
.

Claims 6, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung and Kisuki as applied to claims 1, 12 and 23 above, and further in view of Barsness et al. (20030023961 – hereinafter Barsness).

	With respect to claims 6, 17, and 28, Kocberber in view of Chung and Kisuki does not appear to explicitly disclose wherein the data in the compiling report includes: for each of the one or more transformations performed by the compiler, a corresponding location in the source code in which the each of the one or more transformations was performed.  However, this is taught in analogous art, Barsness (e.g., Figs. 1, 3A-H, and 4 along with associated text, e.g., [0044] FIGS. 3A-3H depict a user interface 302 for displaying various examples of compiler-optimized code on the output device 128, e.g., a display device.... The user interface 302 may display the optimized source code 214 derived from one or more different types of compiler optimizations. To better indicate the differences between the source code 202 and the optimized source code 214, the user interface 302 may display the original source code 202 (to be optimized) in a first window 304 and the optimized source code 214 in a second window 306.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Barsness because “a need exists for .

Claims 4, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung and Kisuki as applied to claims 1, 12 and 23 above, and further in view of Fursin et al. “MILEPOST GCC: machine learning based research compiler” (hereinafter Fursin).

	With respect to claims 4, Kocberber also discloses wherein the generating the second optimization scheme comprises determining, [by a machine learning module], the second optimization scheme based on at least one of the compiling report and the performance report  (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold) based on at least one of the compiling report and the performance report], the method may be considered a good candidate for recompilation by the controller. Recompiling a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations, according to some embodiments; see also [0047], [0050], [0055], and [0070].).
	Kocberber in view of Chung and Kisuki does not appear to explicitly disclose by a machine learning module. However, this is taught in analogous art, Fursin (e.g., Section 4.1 The Machine Learning Model, in particular, our goal is to predict a good sequence of optimization passes....We approach this problem by learning the mapping from the features of a program t to a distribution over good solutions; see also section 3.3, in particular, Our machine program features....Therefore, we implemented an additional GCC pass ml-feat to extract static program features.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fursin because it could improve compiler performance, as suggested by Fursin (see Abstract, section 1, section 5.2, and section 6.).

With respect to claims 15 and 26, Kocberber discloses wherein generating the second optimization scheme comprises determining, [by a mapping function], the second optimization scheme based on at least one of the compiling report and the performance report (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0071], if the majority of the compile-time and run-time profiles differ (i.e., differ more than a predetermined and/or configurable threshold) [based on at least one of the compiling report and the performance report], the method may be considered a good candidate for recompilation by the controller. Recompiling a method whose compile-time and run-time profiles are different may result in improved performance due to performing context-sensitive and phase-specific optimizations, according to some embodiments; see also [0047], [0050], [0055], and [0070].).
	Kocberber in view of Chung and Kisuki does not appear to explicitly disclose by a mapping function. However, this is taught in analogous art, Fursin (e.g., section 4.1 The Machine Learning Model, in particular, our goal is to predict a good sequence of optimization passes....We approach this problem by learning the mapping from the features of a program t to a distribution over good solutions; see also section 3.3, in particular, In the first stage, a relation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fursin because it could improve compiler performance, as suggested by Fursin (see Abstract, section 1, section 5.2, and section 6.).

Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung, Kisuki, and Fursin as applied to claims 4, 15 and 26 above, and further in view of Jiva (20100122242 – hereinafter Jiva).

	With respect to claim 5, Kocberber also discloses wherein the outputting the optimized executable file comprises determining whether dynamic data relating to the execution performance of the second executable file is [superior] to the dynamic data relating to the execution performance of the first executable file with respect to a performance metric (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0055], If, however, tracing controller 170 determines that the method is not stable, as indicated by the negative output of decision block 540, tracing controller 170 may initiate a recompilation and/or re-optimization of the method and then continue profiling the method as shown in blocks 550 and 560; see also [0047], [0050], [0070], and [0071].).
	Although Kocberber disclose determining whether dynamic data relating to the execution performance of the second executable file is stable relative to the dynamic data relating to the execution performance of the first executable file with respect to a performance metric (see superior. However, this is taught by analogous art, Jiva (e.g., Figs. 2-3 and associated text, e.g., [0019], Compiler parameter permutations are then generated by the native code management module 152 from the available processor resources, their associated ISAs, and possible native code compilation optimization approaches. The native code management module 152 then iteratively provides the resulting compiler parameter permutations to the just-in-time (JIT) compiler 146. Each compiler parameter permutation is used by JIT compiler 146 to generate a native code compilation iteration 210. Each of the native code compilation iterations 210 are then executed by the JVM 144 and their respective performance is measured by the native code management module 152. The resulting performance measurements, and their associated native code compilation iteration 210, are then stored in memory by the native code management module 152. Once all available compiler parameter permutations have been compiled by the JIT compiler 146, the native code management module 152 performs comparison operations on the performance measurements stored in memory to determine the best [superior] performing native code compilation iteration 212.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Jiva because “there is a need for a holistic approach to determining the best performing native code for a given system and not simply for its associated ISA”, as suggested by Jiva (see [0006]).

With respect to claims 16 and 27, Kocberber also discloses wherein the outputting the optimized executable file comprises determining whether dynamic data relating to the execution performance of the second executable file is [superior] to the dynamic data relating to the execution performance of the first executable file with respect to a performance metric (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0055], If, however, tracing controller 170 determines that the method is not stable, as indicated by the negative output of decision block 540, tracing controller 170 may initiate a recompilation and/or re-optimization of the method and then continue profiling the method as shown in blocks 550 and 560; see also [0047], [0050], [0070], and [0071].).
	Although Kocberber disclose determining whether dynamic data relating to the execution performance of the second executable file is stable relative to the dynamic data relating to the execution performance of the first executable file with respect to a performance metric (see above and Kocberber, e.g., [0047], [0050], [0055], [0070], and [0071]), it does not appear to explicitly disclose superior. However, this is taught by analogous art, Jiva (e.g., Figs. 2-3 and associated text, e.g., [0019], Compiler parameter permutations are then generated by the native code management module 152 from the available processor resources, their associated ISAs, and possible native code compilation optimization approaches. The native code management module 152 then iteratively provides the resulting compiler parameter permutations to the just-in-time (JIT) compiler 146. Each compiler parameter permutation is used by JIT compiler 146 to generate a native code compilation iteration 210. Each of the native code compilation iterations 210 are then executed by the JVM 144 and their respective performance is measured by the native code management module 152. The resulting performance measurements, and their associated native code compilation iteration 210, are then stored in memory by the native code management module 152. Once all available compiler parameter permutations have been compiled by the JIT compiler 146, the native code management module 152 performs comparison operations on the performance measurements stored in memory to determine the best 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Jiva because “there is a need for a holistic approach to determining the best performing native code for a given system and not simply for its associated ISA”, as suggested by Jiva (see [0006]).

Claims 7, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung and Kisuki as applied to claims 1, 12 and 23 above, and further in view of Ravichandran (5966537 – hereinafter Ravichandran).
	
	With respect to claims 7, 18, and 29, Kocberber also discloses wherein the dynamic data relating to the execution performance of the first executable file comprises one or more of dynamic data relating to [simulated] execution performance of the first executable file [on a particular processor simulator] and the dynamic data relating to the execution performance of the first executable file [on the particular processor simulator] (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0070], tracing controller 170 may determine that a recompilation of a traced method may be necessary if the profile used for compilation differs significantly from profiles previously gathered, such as interpretation-based profiles, instrumentation based profiles and/or other hardware tracing based profiles. For example, if a branch was compiled with a 50% probability of being taken based on the interpreter profiles, but the hardware profiles indicate that it is taken all the time (probability=100%), this might be an indication that the branch behavior changes based on the context (i.e., the execution context, input data, etc.), and so might be worth recompiling with the recent profile. Comparing compile-run-time profiles collected through binary tracing may require maintaining profiling information used at compilation time for each source position, according to one embodiment; see also [0047], [0050], [0055], and [0071].).
Kocberber in view of Chung and Kisuki does not appear to explicitly disclose simulated, on a particular processor simulator, or on the particular processor simulator. However, in analogous art, Ravichandran teaches wherein the dynamic data relating to execution performance of the first executable file comprises dynamic data relating to simulated execution performance of the first executable file on a particular processor simulator (e.g., Fig. 4 and associated text, e.g., col. 6:37-39, The cycle accurate CPU simulator uses an input data to simulate the execution of these instructions on a target processor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ravichandran because “Knowing which instructions are actually executed in a program improves data flow analysis and the optimization process on a whole”, as suggested by Ravichandran (see col. 6:47-49).

Claims 10, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung and Kisuki as applied to claims 1, 12 and 23 above, and further in view of Ashouri et al. “COBAYN: Compiler Autotuning Framework Using Bayesian Networks” (hereinafter Ashouri).

	With respect to claim 10, Kocberber also discloses generating, [using a machine learning unit], a mapping function for outputting an optimization recommendation based on previous dynamic data associated with at least one previously executed executable file, previous compiling reports from the at least one previously executed executable file, the performance report, and the compiling report (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0068], Making use of the profiles collected through hardware binary tracing during re-compilation may, in some embodiments, require mapping the profiles to the application's source code; [0032], [0044], [0046], [0047], [0050], [0055], [0063], [0070], and [0071].).
	Kocberber in view of Chung and Kisuki does not appear to explicitly disclose using a machine learning unit. However, this is taught by analogous art, Ashouri (e.g., Section 3.1, in particular, The classic supervised ML approach deals with fitting a model exploiting a function f of program characterization....Three characterization techniques have been selected among state-of-the-art works: (i) dynamic feature selection using MICA [Hoste and Eeckhout 2007], (ii) static analysis using the MilePost [Fursin et al. 2008] framework, and (iii) our handcrafted combination of those two as hybrid analysis; see also section 1 and the Abstract.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ashouri in order “to speed up application performance and to reduce the cost of the compiler optimization phases,” as suggested by Ashouri (see p. 21).

	With respect to claims 21 and 32, Kocberber also discloses generating, [using a machine learning unit], a mapping function for outputting an optimization recommendation based on previous dynamic data associated with at least one previously executed executable file, previous compiling reports from the at least one previously executed executable file, the performance report, and the compiling report (e.g., Figs. 1 and 3-7 along with associated text, e.g., [0068], Making use of the profiles collected through hardware binary tracing during re-.
	Kocberber in view of Chung and Kisuki does not appear to explicitly disclose using a machine learning unit. However, this is taught by analogous art, Ashouri (e.g., Section 3.1, in particular, The classic supervised ML approach deals with fitting a model exploiting a function f of program characterization....Three characterization techniques have been selected among state-of-the-art works: (i) dynamic feature selection using MICA [Hoste and Eeckhout 2007], (ii) static analysis using the MilePost [Fursin et al. 2008] framework, and (iii) our handcrafted combination of those two as hybrid analysis.; see also section 1 and the Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ashouri in order “to speed up application performance and to reduce the cost of the compiler optimization phases,” as suggested by Ashouri (see p. 21).
	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber in view of Chung and Kisuki as applied to claim 1 above, and further in view of Domeika et al. (20060236310 – hereinafter Domeika).

	With respect to claim 34, Kisuki further discloses the data in the compiling report further including order information indicating an order in which the one or more transformations are performed on the source code by the compiler and phase information indicating optimization phases, the data in the compiling report further including [type information indicating types of the dynamic data to be gathered during execution of the first ] wherein the generating the second optimization scheme and the generating the second executable file are performed iteratively until a performance target [below a threshold value is achieved] (e.g., Fig. 1 and associated text, e.g., pp. 2-3, section 2. Iterative Compilation, Next, in order to instruct MT1 to apply a specific sequence of transformations [i.e., optimization phase], the global driver constructs an SSL file that species the order in which to apply certain transformations. Hence one step of the global driver consists of the following steps: 1. Decide the next set of parameters for the transformations using its internal search space and the search algorithm. 2. Construct an SSL file that corresponds to this new sequence. 3. Invoke MT1 that starts the transformation process by reading in the source program, the SSL file and the TDL file. 4. The transformed program is compiled for the target architecture and executed. 5. The execution time is measured and reported back to the global driver. 6. The global driver stores this execution time and starts the next step. Finally, after a predetermined number of iterations [performed iteratively until a performance target], the global driver stops searching and outputs the transformed program with the shortest execution time.).
	Kocberber in view of Chung and Kisuki does not appear to explicitly disclose type information indicating types of the dynamic data to be gathered during execution of the first executable file or below a threshold value is achieved. However, this is taught in analogous art Domeika (e.g., Figs. 4-7 and associated text, e.g., [0016], The performance characteristics [dynamic data] may be related to the compilation process (e.g., compilation duration) or the performance of the object code (e.g., binary size, execution time, stack size, heap size, etc.); [0054] The example apparatus 100 then obtains target performance characteristic values (block 404) from a user via the input interface 112 (FIG. 1A); [0056], The object code profiler 108 (FIG. 1A) then characterizes the object code 107 generated at block 412 to re better than the target performance characteristic values [below a threshold value is achieved]; [0060] If the example apparatus 100 determines at block 414 that the measured performance characteristics of the object code 107 are acceptable (i.e., satisfy the target performance characteristics) [below a threshold value is achieved]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Domeika because “traditional compilers lack a feedback mechanism for users to make informed optimization decisions. In addition, these compilers lack the capability to inform users how certain optimizations will affect other performance aspects of object code,” as suggested by Domeika (see [0004]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Bashkansky et al. 20090193402 disclose an optimizing iterative compiler and P. M. W. Knijnenburg et al. “Iterative compilation” discloses a technique to select compiler optimizations, their parameters, and the order in which to employ them.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/

                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192